

116 HR 6650 IH: Health Heroes 2020 Act
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6650IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Ms. Schakowsky introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo address health workforce shortages and disparities highlighted by the COVID–19 pandemic through additional funding for the National Health Service Corps and Nurse Corps.1.Short titleThis Act may be cited as the Health Heroes 2020 Act.2.Additional funding for the scholarship program of the National Health Service Corps(a)Additional fundingSection 10503(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)) is amended—(1)in paragraph (1)(F), by striking and at the end;(2)in paragraph (2)(H), by striking the period and inserting ; and; and(3)by adding at the end the following:(3)to be transferred to the Secretary of Health and Human Services—(A)$25,000,000,000 for fiscal year 2020, to provide additional funding to carry out subsection (i) of section 338A of the Public Health Service Act and the National Health Service Corps Loan Program under section 338B of such Act, of which—(i)$15,000,000,000 shall be allocated to the program under section 338A; and(ii)$10,000,000,000 shall be allocated to the program under such section 338B; and(B)$690,000,000 for each of fiscal years 2021 through 2026, to provide additional amounts to carry out the National Health Service Corps Scholarship Program under section 338A of the Public Health Service Act, the National Health Service Corps Loan Repayment Program under section 338B of such Act, and the reserve service program under section 338O of such Act..(b)Criteria for use of additional funding for in-Demand professionalsSection 338A of the Public Health Service Act (42 U.S.C. 254l) is amended by adding at the end the following:(i)Not less than 40 percent of the amounts made available to carry out this section under 10503(b)(3)(A)(i) of the Patient Protection and Affordable Care Act shall be allocated to scholarships under this section for eligible applicants who are members of groups that are historically underrepresented in health care professions, including racial and ethnic minorities and individuals from low-income urban and rural communities. To carry out the requirements of this subsection, the Secretary may coordinate with entities receiving funding under section 739 to identify, recruit, and select individuals to receive such scholarships..(c)National health service corps reserve demonstration project(1)In generalSubpart III of part D of title III of the Public Health Service Act (42 U.S.C. 254l et seq.) is amended by adding at the end the following:338O.National health service corps reserve service demonstration project(a)In generalFrom the amounts made available under section 10503(b)(3)(B) of the Patient Protection and Affordable Care Act for each of fiscal years 2021 through 2024, the Secretary shall, to the extent permitted by, and consistent with, the requirements of applicable State law, use such sums as the Secretary determines necessary to establish, as a demonstration project, a National Health Service Corps Reserve Service (referred to in this section as the reserve service) under which a qualified individual agrees to engage in service for a period specified in a contract under this section in such reserve service under this section.(b)Reserve service requirementsAn individual whose obligated service under a contract under section 338A is provided, pursuant to a contract under subsection (a), as reserve service, and any other participating individual described in subparagraph (B) of subsection (c)(2) may practice a health profession in any private capacity, subject to the following requirements:(1)In the event of a public health emergency declared under section 319, a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, or an emergency declared by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act or a national emergency declared by the President under the National Emergencies Act, for the duration of such emergency or disaster, such individual shall be subject to serve in such capacity as the Secretary shall determine appropriate to carry out the purposes of this section, and in accordance with the Secretary's plan to increase surge capacity in response to public health emergencies or disasters. Such service may be furnished in coordination with the Corps described in section 204, a State, territorial, or local public health department, or through the process described in section 319(e). (2)Not less frequently than 2 days each month, and for a total of not fewer than 30 days each year, as directed by the Secretary, such individual shall—(A)conduct trainings on public health preparedness and response activities, which may be in coordination with the State, territorial, or local health department; or(B)furnish health care services to low-income individuals in a health professional shortage area (as defined under section 332(a)), a medically underserved population (as defined under section 330(b)(3)), or a medically underserved area or area at high risk of a public health emergency as designated by the Secretary.(c)Qualified individualsAn individual may be eligible to participate in the reserve service under this section if such individual meets one of the following criteria:(1)An individual participating in the Scholarship Program under section 338A may satisfy the obligated service requirement under such program if the individual's contract provides for such service. (2)An individual who participated in the Loan Repayment Program under section 338B and who satisfied the obligated service requirements under such program, in accordance with the individual's contract.(3)An individual who—(A)did not participate in the Scholarship Program under section 338A or the Loan Repayment Program under section 338B;(B)has a graduate degree in medicine, osteopathic medicine, dentistry, or another health profession, or an appropriate graduate degree from a program of behavioral or mental health, or is certified as a nurse midwife, nurse practitioner, or physician assistant;(C)holds a license issued by a State, the District of Columbia, or a territory to practice the applicable profession; (D)is otherwise qualified to practice, and has experience practicing, in a profession—(i)described in section 338B(a)(1); or(ii)another high-demand health care field or specialty that the Secretary identifies, through a process conducted every 3 years, as a field or specialty of national priority, based on relative workforce shortages, expected workforce changes, or projected changes in patient needs; and(E)satisfies any other eligibility or application requirements specified by the Secretary in order to demonstrate the individual’s qualifications.(d)Reserve service planIn carrying out this section, the Secretary shall establish, in coordination with the Surgeon General and State, tribal, and local health departments, an action plan for the service commitments, priority areas, coordination efforts, training requirements, and such other considerations as the Secretary determines appropriate, to ensure the complementary, additive capacity of such individuals providing reserve service.(e)Contracts for certain participating individualsAn individual described in subparagraph (B) of subsection (c)(2) who is participating in the reserve service program under this section shall receive loan repayments in an amount equal to 50 percent of the amount of payments that would be required with respect to a participant of the same clinical profession in the Loan Repayment Program pursuant to a contract entered into at the same time under section 338B(g), in a manner similar to the manner in which payments are made under such section, pursuant to the terms of a contract between the Secretary and such individual. The Secretary shall establish a system of contracting for purposes of this subsection which shall be similar to the contract requirements and terms under subsections (c), (d), and (f) of section 338B.(f)ReportNot later than 5 years after the date of enactment of this section, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that evaluates the demonstration project established under this section, including—(1)the effects of such program on health care access, public health emergency response capacity, and the provider workforce pipeline; and (2)any other considerations as the Secretary determines appropriate..(2)Conforming amendments(A)Scholarship programSection 338A of the Public Health Service Act (42 U.S.C. 254l) is amended—(i)in subsection (b)(2), by inserting , or be eligible for, or hold, an appointment in the reserve service under section 338O before the semicolon;(ii)in subsection (c)(2)(B), by inserting or through reserve service under an agreement under section 338O after section 338D; and(iii)in the flush text of subsection (f)(1)(B)(v), by inserting , including service under the reserve service in accordance with section 338O, as applicable before the semicolon at the end. (B)Obligated serviceSection 338C of the Public Health Service Act (42 U.S.C. 254m) is amended—(i)in subsection (a), by inserting or 338O after section 338D; and(ii)in subsection (c)—(I)in paragraph (1), by striking , or and inserting a semicolon;(II)in paragraph (2), by striking agreement, and inserting agreement; or; and(III)by inserting after paragraph (2) the following:(3)in the case of an individual who enters into an agreement with the Secretary under section 338O, on the date specified in such agreement,.3.Funding for the Nurse Corps Scholarship and Loan Repayment Program(a)FundingThere are hereby appropriated, out of amounts in the Treasury not otherwise appropriated, $5,000,000,000 for fiscal year 2020, for purposes of carrying out section 846 of the Public Health Service Act (42 U.S.C. 297n), to remain available until expended, except that—(1)of the amount appropriated under this heading and made available for scholarships, not less than 40 percent shall be allocated to scholarships for eligible applicants who are members of groups that are historically underrepresented in health care professions, including racial and ethnic minorities and individuals from low-income urban and rural communities; and(2)to carry out the requirements of paragraph (1), the Secretary may coordinate with entities receiving funding under section 821 to identify, recruit, and select individuals to receive such scholarships.(b)Emergency designation(1)In generalThe amounts provided by this section are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(2)Designation in senateIn the Senate, this section is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.4.Flexibility for members of National Health Service Corps during emergency periodsSection 333 of the Public Health Service Act (42 U.S.C. 254f) is amended by adding at the end the following: (f)During any public health emergency declared by the Secretary under section 319, the Secretary may, notwithstanding any other provision of this section, assign Corps members, with the voluntary agreement of such Corps members, to provide such health services at such places, and for such number of hours, as the Secretary determines necessary to respond to such emergency, provided that the total number of hours required are the same as were required of such members prior to the change of assignment..